UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 May 12, 2015 Date of Report (Date of Earliest Event Reported) UNI-PIXEL, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) DELAWARE 75-2926437 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8708 Technology Forest Place, Suite100 The Woodlands, Texas 77381 (Address of Principal Executive Offices) (281) 825-4500 (Issuer’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. On May 12, 2015, the Company held its 2015 Annual Meeting of Shareholders.At the meeting, the shareholders voted to: (1) elect eight directors; (2) approve, on an advisory basis, the compensation of our named executive officers; (3) ratify the appointment of PMB Helin Donovan as the Company’s independent registered public accounting firm for the year ending December 31, 2015; and (4) approve an amendment to the 2011 Stock Incentive Plan. The voting results on these proposals were as follows: Proposal 1: Election ofEight Directors Director Votes For Withheld Broker Non-Votes Jeff A. Hawthorne Bernard T. Marren Carl J. Yankowski Bruce I. Berkoff Ross A. Young William Wayne Patterson Anthony J. LeVecchio Malcolm J. Thompson Proposal 2: Approve, on advisory basis, the compensation of our named executive officers Votes For Votes Against Abstentions Broker Non-Votes Proposal 3: Ratification of the appointment of PMB Helin Donovan as the Company’s independent registered public accounting firm for the year ended December 31, 2015 Votes For Votes Against Abstentions Proposal 4: Approval of an Amendment to the Uni-Pixel, Inc. 2011 Stock Incentive Plan Votes For Votes Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 12, 2015 By: /s/ Jeffrey W. Tomz Name: Jeffrey W. Tomz Title: Chief Financial Officer
